Citation Nr: 0424014	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-08 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 
1988, for the grant of a 40 percent evaluation for a low back 
disorder including a herniated nucleus pulposus (HNP) at L5-
S1.

2.  Entitlement to an effective date earlier than April 12, 
1997, for the grant of a 20 percent evaluation for a right 
knee disorder, status post right medial meniscectomy.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to September 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO addressed 
numerous issues.

The RO first held that its prior, August 1993 rating 
decision, contained clear and unmistakable error (CUE) to the 
extent that it severed service connection for HNP.  
Specifically, the RO held that the August 1993 finding that 
there was CUE in the granting of service connection for HNP 
was itself CUE, thus warranting restoration of service 
connection for HNP effective February 20, 1991.

Second, the RO addressed the propriety of the 20 percent 
rating for the veteran's low back disorder.  The low back 
disorder now included HNP, based on the decision discussed in 
the foregoing paragraph.  The RO increased the evaluation of 
the veteran's low back disorder to 40 percent, effective 
August 23, 1988 and 60 percent effective February 20, 1991, 
the effective date of the restoration of service connection 
for HNP.

Third, the RO increased the evaluation of the veteran's right 
knee disorder, status post right medial meniscectomy, from 10 
percent to 20 percent, effective April 12, 1997.

The RO rendered decisions on 3 other issues, however, the 
veteran's January 2001 notice of disagreement (NOD) did not 
specify disagreement with any of those determinations and, 
consequently, they are not before the Board.  See 38 C.F.R. 
§ 20.201 (if AOJ gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified); Grantham v. Brown, 114 F.3d 1156, 1158-1159 
(Fed. Cir. 1997) (separate issues required separate NODs to 
trigger appeals as to them).  In fact, the veteran stated in 
the January 2001 NOD that "for the most part I agree with 
the decision, and I am very grateful that a favorable 
decision was eventually rendered."

However, the veteran was somewhat unclear in expressing his 
disagreement, using the term "clear and unmistakable error" 
to refer to his disagreements with the effective dates of the 
evaluations of the back and knee disorders.  In a December 
2001 letter, the RO asked the veteran for clarification of 
his NOD, explaining that CUE applies only to final decisions, 
and that the November 2000 rating decision at issue was not 
yet final.  The veteran responded in a December 2001 letter.  
He first claimed that he did not receive the December 1986 
rating decision granting service connection for his low back 
disorder, because it was sent to the wrong address.  Based on 
this alleged failure to receive the decision, the veteran 
argued that the effective date of the increased rating for 
his back disorder should be July 21, 1986, the date he filed 
his claim, as he would have appealed for a higher rating had 
he been properly notified.  He specifically asked that the 40 
percent evaluation be made effective July 21 1986, instead of 
August 23, 1988.  He also argued that the effective date of 
the 20 percent evaluation for his right knee disorder, status 
post right medial meniscectomy, should be effective February 
20, 1991.  He also asked for an apportionment of his benefits 
to his son, and argued that his combined rating should be 
higher.

In its November 2002 statement of the case (SOC), the RO 
determined that the issues the veteran was seeking to appeal 
were the effective dates of his 40 percent evaluation for his 
low back disorder with HNP and the 20 percent evaluation of 
his right knee disorder status post right medial 
meniscectomy.  The RO also denied the claim of CUE as to the 
effective date of the low back disorder evaluation.

In an April 2003 letter, the RO denied the veteran's claim 
for apportionment of his benefits to his son, stating that 
the statutory period during which the veteran's son could be 
added to the award had expired.  The veteran replied in an 
April 2003 letter, which the veteran termed an NOD with the 
April 2003 decision as to apportionment of benefits to his 
son.  However, in this letter, the veteran also referred to 
the January 2001 NOD and the issues raised in his appeal from 
the November 2000 rating decision.  Consequently, the RO 
treated the April 2003 letter as a substantive appeal as to 
those claims addressed in the November 2002 SOC, and the 
Board will view this letter in the same manner.  See 
38 C.F.R. § 20.202 (2003) (substantive appeal consists of VA 
Form 9, or correspondence containing the necessary 
information; Board will construe arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal).

In an April 2004 letter, the RO vacated its denial of the 
veteran's request for apportionment of his benefits to his 
son.  The RO also noted that the veteran's subsequent, June 
2003 claim for a higher rating than 20 percent for his right 
knee disorder, post right medial meniscectomy had not yet 
been rated.  The Board will therefore not consider these 2 
claims, which require further evidentiary development, at 
this time.  Similarly, the Board will not address the 
veteran's new claim, raised for the first time in his May 
2004 letter, that he has a left knee disability as a result 
of his service-connected right knee disability.

The veteran also sent a May 2004 letter with attachments.  
The attached prison medical records and lay statements did 
not relate to the effective date claims.  Moreover, to the 
extent that the arguments in the letter and materials 
attached to it concerned the earlier effective date claims, 
they are not additional, but rather, cumulative, and did not 
require issuance of a supplemental SOC (SSOC).  See 38 C.F.R. 
§§ 19.31(b), 19.37(a) (2003) (requiring issuance of SSOC when 
additional, pertinent, non-duplicative evidence received 
before transfer of case to the Board).

The Board also notes that the veteran, who is incarcerated, 
was represented by the Marine Corps League as of April 2002.  
In June 2003 correspondence, however, the veteran indicated 
that the Marine Corps League would no longer be representing 
him.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA), and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  There is no medical evidence reflecting that it was 
factually ascertainable that there was an increase in the 
veteran's low back disorder within a year of the current 
August 23, 1988 effective date (date of claim) of his 40 
percent evaluation for a low back disorder with HNP.

3.  There is no medical evidence reflecting that it was 
factually ascertainable that there was an increase in the 
veteran's right knee disorder within a year of the current 
April 12, 1997 effective date (date of claim) of his 20 
percent evaluation for a right knee disorder, status post 
right medial meniscectomy



CONCLUSIONS OF LAW

1. The criteria have not been met for an effective date prior 
to August 23, 1988, for a 40 percent evaluation for a low 
back disorder with HNP.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5293 (2002).

2.  The criteria have not been met for an effective date 
prior to April 12, 1997, for a 20 percent evaluation for a 
right knee disorder, status post right medial meniscectomy.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5.110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400(o)(1)(2), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect long after the 
veteran's filed the claims underlying his current earlier 
effective date claims.  But the VCAA applies to claims filed 
prior to its November 9, 2000 effective date if VA had not 
decided the claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claims prior to November 9, 2000 
because the RO had yet to issue its November 2002 statement 
of the case (SOC).  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC 
LEXIS at *31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO either complied with 
them or its non-compliance was non-prejudicial.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, many of the RO's actions, explained 
in detail below, took place prior to enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  But 
according to Pelegrini II, as interpreted by GC, the fact 
that the RO did not provide VCAA notification in these 
circumstances (nor could it have, as the VCAA had not yet 
been enacted) was not error.

The VCAA took effect shortly before the RO's November 28, 
2000, rating decision.  Although the RO did not provide VCAA 
notification prior to this decision, it did so when it 
included the text of both the VCAA and its implementing 
regulations in the November 2002 statement of the case (SOC), 
and also in its April 2004 letter to the veteran.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Id. at *22.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  According to GC, 
Pelegrini II did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  Id. at 3.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA.  
The RO's November 2002 SOC and April 2004 letter met these 
requirements.

As noted, the SOC contained the text of the VCAA and its 
implementing regulations, which explain the duty to notify 
and assist in great detail.  Moreover, the April 2004 letter 
discussed the evidence necessary to substantiate the earlier 
effective dates for increased ratings of both the low back 
and right knee disorders, and explained that VA was 
responsible for getting relevant records from any federal 
agency and would make reasonable efforts on his behalf to 
obtain non-federal records, including those from the 
correctional facility at which the veteran was incarcerated.  
The RO also wrote: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

Thus, the RO complied with Pelegrini II's requirements as to 
the content of VCAA notification with regard to the veteran's 
claims for earlier effective dates for the increased ratings 
for his right knee and low back disorders, as it provided in 
its November 2002 SOC and April 2004 letter the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any evidence in his possession 
pertaining to these claims.

Moreover, in this case, even assuming the binding nature of 
Pelegrini II's holdings as to the timing and content of VCAA 
notification, any defect in the timing of content of VCAA 
notification in this case, such as not sending a VCAA letter 
prior to the rating decision or SOC, is harmless.  See 
38 U.S.C.A. § 7261(b) (West 2002) (in making determinations 
authorized by statute, Court shall "take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) 
(error or defect in decision by Board "which does not affect 
the merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Pelegrini II, at *23-28 (applying 
harmless error analysis to VCAA notice error); 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from section 7261(b)'s requirement that Court 
"take due account of the rule of prejudicial error"); 
VAOPGCPREC 7-2004, at 4-5 (explaining that failure to comply 
with VCAA notice requirements is not per se prejudicial 
error, and discussing multiple possible circumstances in 
which such  error is harmless).  The RO received and replied 
to numerous letters from the veteran up to and including the 
time of transfer of his case to the Board, and it has 
received all possible pertinent evidence as to the possible 
earlier effective dates of his increased ratings for his low 
back and right knee disorders.  Moreover, it was not clear 
that the veteran was arguing for earlier effective dates 
until his December 2001 letter clarifying his NOD.  Thus, the 
RO's April 2004 letter explaining the VCAA's application to 
the veteran's earlier effective date claims came after its 
November 2000 rating and November 2002 SOC because only then 
was it clear that the claims were for earlier effective 
dates.  Cf. VAOPGCPREC 8-2003, 2003 VAOPDCPREC LEXIS 14 (Dec. 
22, 2003) (where VA received NOD that raises new issue, it 
must take proper action and issue SOC if disagreement not 
resolved, but VA not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).

In addition, during the lengthy time the veteran's appeal has 
been pending, the RO obtained all relevant treatment records 
from the correctional facility in which the veteran has been 
incarcerated since at least the mid 1980s.  In addition, the 
RO arranged for multiple VA examinations despite the 
difficulties in providing them due to the veteran's 
incarceration.  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.  Therefore, under these circumstances, no 
further development is required to comply with the VCAA or 
the implementing regulations, and the Board will proceed to 
adjudicate the veteran's claims.


General Legal Principles Applicable to Claims for Earlier 
Effective Dates for Increased Disability Ratings

Generally, the effective date for an increase in disability 
compensation is the date of receipt of claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within 1 year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2) (2003); see 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood 
v. Derwinski, 1 Vet. App. 367 (1991).

38 U.S.C. A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 
3.400(o)(2) (2003) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  Id.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).

However, in the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Under 38 C.F.R. § 3.155(a) (2003), the submission of certain 
medical records may constitute an "informal claim" for an 
increase in disability compensation.  In addition, 38 C.F.R. 
§ 3.157(b)(1) (2003) specifies that where, an appellant's 
formal claim for compensation already has been allowed, 
receipt of, among other things, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination.

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2003); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

Disability ratings are based upon schedular requirements, 
which reflect the average impairment of earning capacity 
occasioned, by the state of a disorder.  38 U.S.C.A. § 1155 
(West 2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2003).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7 (2003).


Effective date earlier than August 23, 1988, for the grant of 
a 40 percent evaluation for a low back disorder including a 
herniated nucleus pulposus (HNP) at L5-S1.

The veteran claims that he is entitled to a an earlier 
effective date for the 40 percent evaluation of his low back 
disorder with HNP.  This evaluation was granted in the RO's 
November 2000 rating decision, effective August 23, 1988.

The veteran's initial claim for service connection for a low 
back disorder was received on July 21, 1986.  In December 
1986, the RO granted this claim and assigned a 10 percent 
evaluation, effective July 21, 1986.  The RO sent a January 
30, 1987 letter to the veteran notifying him of this 
decision.  The address on the letter was [redacted], 
[redacted], VA.  This was the address given on the veteran's 
claim, and the address to which all correspondence in the 
intervening time period had been sent.  There is no 
indication that this, or any of the mail was returned.  Yet, 
the veteran claims that he did not receive notification of 
the original July 21, 1986 decision, and that he is entitled 
to an effective date of July 21, 1986, as the original claim 
has been open since that date.

In the absence of evidence that the letter was returned as 
undeliverable or as incorrectly addressed, it must be 
presumed that the letter was sent and received.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (a "presumption of regularity" 
applies to governmental actions).  Although the veteran was 
incarcerated at this time, and the letter contains a 
handwritten notation, "Jail - Yes," incarcerated veterans 
are to be given the same consideration - no more or less - 
than other veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Just as any veteran is presumed to have received 
mail as the address he gave on his claim and from which he 
corresponded with the RO, so too must this veteran, even if 
he was incarcerated at this time and could have also received 
mail at the correctional facility at which he was 
incarcerated.

Subsequently, when the RO scheduled the veteran for a VA 
examination of his low back, on August 23, 1988, this request 
for an examination was treated as the date of an informal 
claim for an increased rating for the low back disability.  
Although the RO sent an April 1989 letter to the veteran 
denying the August 1988 claim, the November 2000 rating 
decision found this notice inadequate, finding that the 
August 1988 increased rating claim was still pending, and 
granting the 40 percent evaluation effective on the date that 
claim was considered filed, August 23, 1988.  It is this 
August 23, 1988 date that is the effective date of the 40 
percent evaluation granted in the November 2000 rating.  
Thus, the subsequent May 1992 increase from 10 to 20 percent, 
the August 1993 severing of the HNP from the low back claim 
and the subsequent vacatur of this severance, as well as the 
Board's March and December 1998 remands, are not relevant to 
the effective date of the 40 percent evaluation.  Since the 
date of entitlement to the 40 percent evaluation, August 23, 
1988, is later than the date of the July 1986 claim, the 
August 23, 1988 would be the effective date unless it is 
factually ascertainable that, at an earlier date, an increase 
in disability occurred and the claim was received within one 
year of that date.  In order to determine whether the 
"factually ascertainable" exception applies, it is 
necessary to look at whether the facts and law during the 
relevant time period would have warranted the conclusion that 
there was an increase in disability prior to August 23, 1988.

The veteran was treated during service for recurring pain in 
his low back, of undetermined etiology.  He was also treated 
for residuals of a right knee injury, including undergoing 
surgery to repair torn meniscus cartilage.  These conditions 
continued to hamper him physically, so he was sent before a 
medical board to determine whether he was physically fit to 
continue on active duty.  The medical board indicated in its 
report that there was clinical evidence of low back pain and 
sciatica involving the right lower extremity.  They also 
noted that there was evidence of tenderness in the sciatic 
notch, that examination of the lower extremities was 
neurologically normal, and that various means of treatment, 
which had earlier been prescribed, such as rest, applications 
of heat, analgesics, physical therapy, a corset, and a brace, 
had proved unsuccessful.  They noted that X-rays of the 
lumbosacral spine were normal, and that additional tests, 
including a myelogram, venogram, and electromyogram (EMG), 
were all negative. Nevertheless, it was recommended that the 
veteran be medically discharged from service, due to the 
chronic low back pain and sciatica.  The treatment that he 
had earlier received for his right knee was also noted.  He 
was medically discharged from service, with severance pay, in 
September 1977.
 
As noted, the veteran filed a July 1986 claim for service 
connection based on pain in his low back and sciatica 
(described as numbness) in his lower extremities.  Two lay 
statements were submitted in support of his claim, in August 
1986, reporting that he was precluded from lifting medium to 
heavy objects at work, and from standing for prolonged 
periods of time.

At an October 1986 VA examination, the veteran reported that 
he had received treatment numerous times for recurring 
problems with his low back and right knee, including being 
hospitalized, and that all means of treatment that had been 
attempted (e.g., physical therapy, spinal taps, braces, 
medication, heating pads, etc.) had been unsuccessful.  He 
also said that, during the previous months, he had noticed a 
marked increase in the severity of his low back pain, and 
that he had lost mobility because of problems with his right 
knee.  On physical examination of the low back, there was 
evidence of recurring pain, but no evidence of weakness in 
the legs. On neurologic examination, it was reported that 
coordination and equilibrium were normal, and that the 
veteran was well behaved, cooperative, and well oriented. X-
rays of the lumbosacral spine were normal, with evidence of a 
residual pantopaque contrast in the spinal canal from a 
previous myelogram.  The pertinent diagnosis was chronic low 
back pain, residuals of an alleged back injury.

On file are numerous records of treatment that the veteran 
has received for his low back since being incarcerated at a 
state correctional facility in the mid-1980's, including 
records of several visits that he made to a neurosurgery 
clinic on referral after severely injuring his low back in 
November 1987, when he fell into a printing press.  Records 
show that extensive clinical workup, including magnetic 
resonance imaging (MRI) studies, revealed a herniated nucleus 
pulposus at L5-S1.  Records also show that the veteran had 
complaints of chronic pain in his low back, with numbness and 
weakness in his right lower extremity.  Clinically, there was 
evidence of sciatica, described as decreased sensation (to 
light touch and pinprick) in his lower extremities, and 
tenderness in the muscles of the low back.  Motor strength 
was normal throughout, as were deep tendon reflexes, which 
measured 2/4. Doctors recommended that the conservative 
course of treatment, initially begun in service, be 
continued; surgery was not deemed medically advisable at that 
point in time, but the possibility of needing to undergo an 
operation on the low back at some point in the future, 
because of the injury, was not ruled out.  X-rays and a 
computer tomography (CT) scan of the low back showed minimal 
narrowing of the disc space at L5-S1, and a small amount of 
pantopaque in the spinal canal, consistent with a previous 
myelogram; the lumbosacral spine was otherwise normal.
 
Dr. "J.H.H.", one of the doctors who treated the veteran 
after he injured his low back in 1987, submitted a statement 
in February 1992 essentially reiterating the clinical 
findings that have been noted above.  Dr. JHH also indicated 
that muscle relaxants, antidepressants, hypotherapy, anti-
inflammatory agents, and narcotic pain medications had been 
prescribed, on an as-needed basis, and that the veteran was 
unable to work because of his chronic pain syndrome.  Dr. JHH 
said that there was evidence of limitation of motion in the 
low back, on flexion and extension, and at the waist, 
secondary to discomfort at the site of the herniated disc, in 
addition to sciatica (decreased sensation to light touch and 
pinprick) involving the right lower extremity, and signs of 
weakness in the muscles of the right leg.

Under the law in effect during the relevant time period, a 20 
percent evaluation was warranted for lumbosacral strain where 
there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present, if there was also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
Also, moderate limitation of motion of the lumbar spine 
warranted a 20 percent evaluation, while a 40 percent 
evaluation required severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Based on the above, it is not factually ascertainable that an 
increase in disability occurred at any time within a year of 
the August 23, 1988 date of claim.  The preponderance of the 
evidence shows that, prior to that time, although the veteran 
had some limitation of motion in his back, it was no more 
than moderate.  Such moderate limitation of motion warranted 
a 20 percent evaluation.  That 20 percent evaluation also 
took into account that there was some evidence of muscle 
spasm on extreme forward bending, as reflected by the 
evidence cited above.  This is especially true in light of 
the significant additional, non-compensable degree of 
disability in the low back caused by the post-service 
intercurrent injury.

As the veteran has not produced evidence to overcome the 
presumption that he received notification of the December 
1996 rating, and the preponderance of the evidence reflects 
that it was not factually ascertainable that his disability 
increased within a year of the August 23, 1988 date of claim, 
the earliest possible effective date of the 40 percent 
evaluation is August 23, 1988.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine does not apply, and his claim for an earlier 
effective date must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


CUE

The RO also adjudicated the veteran's claim of CUE in the 
November 2000 rating decision.

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
either (1) the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighted or evaluated 
will not suffice) or (2) the law in effect at that time was 
incorrectly applied; the error must be undebatable and (3) of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (4) the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(upholding the validity of 38 C.F.R. § 3.105(a)).  See also 
38 U.S.C.A. § 5109A (West 2002) and 38 C.F.R. § 3.105(a) 
(2003).

While 38 U.S.C.A. § 5109A(d) (West 2002) provides that "[a] 
request for [CUE revision] may be made at any time after that 
decision is made" the decision must be final.

38 C.F.R. § 3.104(a) (2003) provides: "A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all [VA] field 
offices . . . as to conclusions based on the evidence on file 
at the time VA issues written notification in accordance with 
38 U.S.C. § 5104.  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105 and § 3.2600 of this part."  
See also 38 U.S.C.A. § 7105(c) (West 2002).

In its November 2002 SOC, the RO interpreted above provision 
as making the November 2000 rating decision final for 
purposes of revision of that decision by RO adjudicators.  
However, while the Board's Rules of Practice recognize the 
finality of unappealed RO decisions, 38 C.F.R. § 20.1103 
(2001) (a determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected), the veteran properly 
appealed the November 2000 rating decision.  Thus, although 
final and binding on the Decision Review Officer who prepared 
the November 2002 SOC, the November 2000 rating decision is 
not final as to the Board, which is the duly constituted 
appellate authority for review of RO decisions.  See 
38 C.F.R. §§ 19.4 (principal functions of the Board includes 
consideration of all applications on appeal properly before 
it), 20.101 (jurisdiction of the Board), 20.200 (appeal to 
the Board consists of timely filed NOD and, after SOC, timely 
filed substantive appeal).  Consequently, the Board cannot 
consider the veteran's claim that there was CUE in the RO's 
November 2000 rating decision because that decision is not 
yet "final" as to the Board.  Moreover, the Board has 
already considered the underlying merits of the effective 
date claim as to which the veteran claimed CUE, and rejected 
this claim.  As a finding of CUE presupposes a manifest 
error, the Board's finding that the effective date is correct 
would necessarily include a finding that RO did not commit 
such an error.


Entitlement to an effective date earlier than April 12, 1997, 
for the grant of a 20 percent evaluation for a right knee 
disorder, status post right medial meniscectomy.

The veteran filed his claim for service connection for his 
right knee disorder on July 21, 1986, and service connection 
was granted with a noncompensable (i.e., 0 percent) 
evaluation effective the date of the claim.  The RO notified 
the veteran of this decision in the same 1987 letter 
discussed above, meaning that the Board considers the 
notification to have taken place.

The veteran then sent an April 1997  letter asking for an 
increased rating for his right knee disorder, which the RO 
treated as a claim and denied.  After the veteran appealed, 
the Board, in December 1998, remanded the claim to the RO 
for, among other things, a new VA examination to determine 
the severity of his right knee disorder.  After that 
examination took place in February 1999, the RO increased the 
evaluation to 10 percent, effective April 21, 1997, the date 
of the increased rating claim.  After a December 1999 VA 
examination, the RO continued the 10 percent evaluation in a 
December 1999 SSOC.

Because as noted above, the RO properly notified the veteran 
in its January 1987 letter of the December 1986 rating 
decision, that decision became final and binding on the 
veteran when he did not appeal.  See 38 C.F.R. § 20.1103 
(2003).  The RO, in its November 2000 rating decision, 
increased the evaluation of the veteran's right knee disorder 
to 20 percent, effective April 12, 1997, the date of the 
increased rating claim.  Thus, although the veteran argued in 
his January 2001 NOD and the December 2001 clarification that 
the effective date of the 20 percent evaluation of his right 
knee disorder should be "more in line with" the February 
2001 effective date for the 60 percent evaluation of his low 
back disorder, the only possible earlier effective date would 
be one within one year of April 12, 2001, as that is the date 
of the claim at issue, and then only if it were factually 
ascertainable that an increase in disability occurred during 
that time period.  Thus, the Board must determine whether it 
is factually ascertainable that an increase in the veteran's 
right knee disorder occurred within a year of his April 2001 
increased rating claim.

SMRs show that the veteran injured his right knee during 
service and underwent a medial meniscectomy.  There are no 
medical records from the time period near the April 12, 1997 
effective date that are directly relevant to condition of the 
veteran's right knee.  For example, an April 1996 hospital 
discharge summary contains a principal diagnosis of coronary 
artery disease, anginal, although it notes status post 
lateral meniscus repair as part of the veteran's past medical 
history.  Similarly, an April 1997 department of corrections 
consultation form notes that the veteran complained of 
dizziness and that min-strokes were ruled out as a cause of 
this dizziness.

At the February 1999 VA examination, the veteran noted 
increased discomfort and pain in the knee, and grinding, 
snapping, or popping sensations.  He also indicated that his 
knee became painful when he walked far or squatted.

On examination, the examiner noted a 5 inch scar around the 
patella and a 2 inch scar on the medial surface of the knee.  
They were not tender or painful.  There was flexion 
contracture of approximately 5 to 10 degrees preventing the 
veteran from fully extending his knee.  Maximum flexion of 
the right knee was to 90 degrees.

As to the knee, the examiner noted that the veteran was 
status post removal of cartilage with post-cartilage removal 
degenerative joint disease of the right knee, with mild 
flexion contracture.  An X-ray of the right knee revealed 
narrowing of the medial compartment.

At the December 1999 examination, the examiner stated that 
the veteran could walk without pain, and that the extent to 
which the pain limits leg motion is that the veteran, due to 
his right knee disorder, can only flex to 90 degrees or fully 
extend it due to the pain.  The examiner also indicated that 
the right knee disorder causes weakened movement and excess 
fatigability, but does not result in incoordination.  The 
examiner added that the right knee pain limited the veteran's 
functional ability during flare-ups.

The above VA examination findings served as the basis for 
increasing the rating of the veteran's right knee disorder 
from 10 to 20 percent disabling.  Significantly, however, the 
examinations did not indicate the precise time or times 
during which the veteran's right knee disorder worsened.  
Moreover, there is no independent medical evidence that makes 
it factually ascertainable that an increase in disability 
occurred within a year of the April 12, 1997 claim.  
Consequently, the April 12, 1997 date of receipt of claim is 
the earliest possible effective date.  As the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date, the benefit-of-the-doubt doctrine does not 
apply, and his claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. 
Brown, 9 Vet. App. at 519-20.



ORDER

Entitlement to an effective date earlier than August 23, 
1988, for the grant of a 40 percent evaluation for a low back 
disorder including a herniated nucleus pulposus (HNP) at L5-
S1, is denied.

Entitlement to an effective date earlier than April 12, 1997, 
for the grant of a 20 percent evaluation for a right knee 
disorder, status post right medial meniscectomy, is denied.




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



